DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 02/12/21.  Accordingly, claims 1-3, 5, 7-11, 13, 15-19, 21 and 23-25 are currently pending; and claims 4, 6, 12, 14, 20 and 22 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-11, 13, 17-19, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wernersson et al (2019/0312617) , in view of Zhang (2019/0044681)  (both previously cited).
-Regarding claim 1, Wernersson et al teaches a method of wireless communication at a User Equipment (UE) (“UE”, [0077]), wherein the UE is configurable to consist of 4 antenna ports (“Four antenna ports”, [0079]) as a plurality of multiple antenna ports for rank 1 transmissions (“rank 1 transmission”, [0079]), and have all 3 transmission capabilities in term of non-coherent, partial-coherent and full coherent, (“three different UE capabilities in term of non-coherent, partial-coherent and full coherent”, [0079]), 

procedure of determining a full transmission power (“transmission power”, [0115])  for a physical uplink shared channel (PUSCH) transmission (“PUSCH”, [0115]) to a base station (“gNB”, [0086])  from the plurality of non-coherent antenna sets, (see [0115]);
procedure of splitting the full transmission power equally across each of the plurality of non-coherent antenna sets on which the UE transmits the PUSCH transmission with non-zero power, the full transmission power being the transmission power itself having a scaling factor “β”= 1, (see “For PUSCH, a UE first scales a linear value P^PUSCH,f,c(i,j,qd,l) of the transmit power PPUSCH,f,c(i,j,qd,l) on UL BWP b, as described in Subclause 12, of carrier f of serving cell C, with parameters as defined in Subclause 7.1.1, by β and the resulting scaled power is then split equally across the antenna ports on which the non-zero PUSCH is transmitted”, [0111]), 0/p”, where “K”=2, “p0“=2, 3 or 4, and “p”=4 , (see [0115-0119]); and
procedure of transmitting the PUSCH transmission from the plurality of non-coherent antenna sets with each antenna port in the first set of coherent antenna ports and the second set of coherent antenna ports using an equal portion of a total transmit power that corresponds to the determined full transmission power, (see [0115-0018]).
Wernersson et al does not teaches whether the full transmission power is determined with a power control signaling, as claimed.
However, Wernersson et al teaches that the UE can determine the full transmission power, based at least in part on a power (“PPUSCH”, [0076]) defined by an UL power control framework (“UL power control framework”, [0091]), (see [0076, 0077, 0091]).
In analogous art, Zhang teaches that for an UL power control framework, a UE can determine a transmission power for a data transmission from the UE to a base station by being based on a defined power (“PPUSCH”, [0039]), which in turn, is based on  power control signaling (“power control factors”, [0027]) from the base station (see [0027, 0030, 0038, 0039]).   
For further application, since Wernersson et al does not teach in detail on how the UL power control framework is established for obtaining the defined power, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Wernersson et al, as taught by Zhang, in such a way that the defined power would be obtained based on power control signaling from the base station, so that the full transmission power for the data transmission from the UE to the base station could be determined, as required and expected in the method.

-Regarding claim 2, as for claim 1,  Wernersson et al in view of Zhang teaches that the method comprises: receiving the power control signaling from the base station.
-Regarding claim 3, Wernersson et al in view of Zhang teaches that the full transmission power can be determined to correspond to a minimum of a maximum output power (“P_cmax”, [0091] of Wernersson et al ) that the UE  is configured to transmit and a second transmission power (“P”, [0091] of Wernersson et al) scheduled by the base station via the power control signaling, (see [0090, 0091[ of Wernersson et al).
-Regarding claim 5, Wernersson et al teaches that the method can comprise: precoding the data transmission based on a codebook for simultaneous transmission from the multiple, non-coherent antenna ports of the plurality of non-coherent antenna sets, (see [0023-0025, 0115-0119]).
-Regarding claim 9, as applied to claim 1 set forth above and herein incorporated, Wernersson et al in view of Zhang  teaches an  apparatus (being a User equipment (“UE”, [0077] of Wernersson et al) performing a method for wireless communication at the User Equipment (UE), the method configurable of comprising: determining, (via a first  physical structure), a full transmission power with power control signaling for a physical uplink shared channel (PUSCH) transmission from a plurality of non-coherent antenna  sets, the plurality of non-coherent antenna sets comprising a first set of coherent antenna ports and a second set of coherent antenna ports that is non-coherent with the first set of coherent antenna ports based on a relative phase difference of transmitted uplink signals over time between the first set of 
wherein each of the first, second and third physical structure can be configurable to comprise a memory (“device readable medium”, [0150] of Wernersson et al ); and a processor (“microprocessor”, [0146] of Wernersson et al)  coupled to the memory and configured to perform the functions of the structure, (see [0046-0150]);  (said first physical structure considered here equivalent with the limitation “means for determining a full transmission power with power control signaling for a physical uplink shared channel (PUSCH) transmission from a plurality of non-coherent antenna  sets, the plurality of non-coherent antenna sets comprising a first set of coherent antenna ports and a second set of coherent antenna ports that is non-coherent with the first set of coherent antenna ports based on a relative phase difference of transmitted uplink signals over time between the first set of coherent antenna ports and the second set of coherent antenna ports” and hereafter called so, said second physical structure equivalent with the limitation “means for splitting the full transmission power determined with the power control signaling equally across each of the plurality of non-coherent antenna sets on which the UE transmits the PUSCH transmission with non-zero 
-Claim 10 is rejected with similar reasons for claim 2.
-Claim 11 is rejected with similar reasons for claim 3.
-Regarding claim 13, as applied to claim 5 set forth above and herein incorporated, Wernersson et al   teaches that the method is configurable of comprising: precoding, via a forth physical structure, the PUSCH transmission based on a codebook for simultaneous transmission from multiple non-coherent antenna ports of the plurality of non-coherent antenna sets, (see [0023-0025, 0115-0119]), wherein the forth physical structure can be configurable to comprise a memory (“device readable medium”, [0150] of Wernersson et al ); and a processor (“microprocessor”, [0146] of Wernersson et al)  coupled to the memory and configured to perform the functions of the structure; (said forth physical structure considered here equivalent with the limitation “means for precoding the PUSCH transmission based on a codebook for simultaneous transmission from multiple non-coherent antenna ports of the plurality of non-coherent antenna sets” and hereafter called so).
-Regarding claim 17, as applied to claim 1 set forth above and herein incorporated, Wernersson et al in view of Zhang,  teaches an  apparatus (being a User equipment (being a User equipment (“UE”, [0077] of Wernersson et al ) performing a method for wireless communication at the User Equipment (UE) to a base station (“gNB”, [0086] of Wernersson et 
Wernersson et al further teaches that the apparatus is configurable to comprise a memory “memory” and at least one processor “processing circuitry 601” coupled to the memory, the at least one processor configurable to perform the method (see [0163]).
-Claim 18 is rejected with similar reasons for claim 2.
-Claim 19 is rejected with similar reasons for claim 3.
-Claim 21 is rejected with similar reasons for claim 5.
-Regarding claim 25, as applied to claim 1 set forth above and herein incorporated,  Wernersson et al in view of Zhang   teaches an  apparatus  (being a User equipment (being a User equipment (“UE”, [0077] of Wernersson et al ) performing a method for wireless communication at the User Equipment (UE) to a base station (“gNB”, [0086] of Wernersson et 
Wernersson et al  further teaches that the apparatus is configurable to comprise a non-transitory computer-readable medium “memory” storing computer executable codes for carrying out the method (see [0163]).
Allowable Subject Matter
Claims 7, 8, 15, 16, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 02/12/21 have been fully considered. As results, claims 7, 8, 15, 16, 23 and 24 are indicated allowable as set forth above.  However, claims 1-3, 5, 9-11, 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG PHU/
Primary Examiner
Art Unit 2632